
	
		II
		Calendar No. 120
		112th CONGRESS
		1st Session
		S. 409
		IN THE SENATE OF THE UNITED STATES
		
			February 17, 2011
			Mr. Schumer (for
			 himself, Mr. Kyl,
			 Mr. Kohl, Mr.
			 Sessions, Mrs. Feinstein,
			 Mr. Whitehouse, Ms. Klobuchar, Mr.
			 Franken, Mr. Blumenthal,
			 Mr. Brown of Ohio,
			 Mr. Casey, Mr.
			 Lautenberg, Mr. Manchin,
			 Mr. Wyden, and Mr. Leahy) introduced the following bill; which was
			 read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			July 28, 2011
			Reported by Mr. Leahy,
			 without amendment
		
		A BILL
		To ban the sale of certain synthetic
		  drugs.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Combating Dangerous Synthetic
			 Stimulants Act of 2011.
		2.Controlled
			 Substances ActSchedule I of
			 section 202(c) of the Controlled Substances Act (21 U.S.C. 812(c)) is amended
			 in subsection (c) by adding at the end the following:
			
				(18)4-methylmethcathinone (Mephedrone).
				(19)3,4-methylenedioxypyrovalerone
				(MDPV).
				.
		
	
		July 28, 2011
		Reported without amendment
	
